Citation Nr: 0102803	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-19 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin condition 
claimed as due to herbicide agents used in Vietnam.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



REMAND

The veteran served on active duty from March 1967 until 
February 1970.  

The Regional Office (RO) notified the veteran of the denial 
of service connection for a skin disorder in October 1992.  
The veteran did not appeal this decision.  

In June 1997, the RO received claims for service connection 
for PTSD, Agent Orange exposure and a skin condition.  A 
September 1997 rating action denied service connection for 
PTSD and Agent Orange exposure.  The veteran was notified 
later that month.  He did not appeal this decision.

In January 1999, the veteran again filed claims for service 
connection for PTSD and a skin disorder secondary to Agent 
Orange exposure.  An April 1999 rating action denied service 
connection for these disabilities on a de novo basis.  The 
veteran was notified later that month.  This rating action 
does not mention the prior denials of service connection, and 
it is not clear from the action or the notification whether 
the RO determined that new and material evidence had been 
submitted to reopen the claims for service connection for 
PTSD and a for skin disorder secondary to Agent Orange 
exposure.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore further clarification is needed.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should readjudicate the 
veteran's claims for service connection 
for PTSD and for a skin disorder 
secondary to Agent Orange exposure.  The 
RO should consider whether there are 
prior final decisions regarding the 
claims for service connection for PTSD 
and a skin disorder secondary to Agent 
Orange exposure.  If so, the RO should 
determine whether each such claim has 
been reopened, and should give the 
veteran information about both the prior 
denial of service connection for PTSD 
and/or a skin disorder due to Agent 
Orange exposure and the notice(s) that he 
was then given; the laws and regulations 
applicable to the finality of prior 
unappealed rating decisions; and a 
discussion of the effect of the prior 
denial(s) on the current claim(s).  

2.  If the RO determines that there are 
not any prior final decisions regarding 
service connection for PTSD and/or a skin 
disorder secondary to Agent Orange 
exposure, or if the RO determines that 
either or both claims have been reopened, 
the RO should take any action necessary 
to comply with Public Law No. 106-475, 
the Veterans Claims Assistance Act of 
2000 (Nov. 9, 2000; 114 Stat. 2096).

3.  If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board of 
Veterans' Appeals (Board), if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  If 
an examination is scheduled, the veteran is notified that it 
is his responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




